department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc corp b06 tl-n-3614-00 uilc internal_revenue_service national_office field_service_advice memorandum for gwendolyn c walker cc lm rfp atl from jasper l cummings associate chief_counsel cc corp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-3614-00 legend oldcorpa newcox newcoy sub1 sub2 sub3 sub4 sub5 sub6 sub7 sub8 sub9 sub10 sub11 sub12 sub13 sub14 year year year year year year year date p q r s t address newname new corpa plr tl-n-3614-00 issues are the form sec_872 executed by p on march year december year and february year with regard to the oldcorpa and subsidiaries consolidated group’s year return valid should the service obtain forms and from transferees if any conclusions we believe that the form sec_872 executed by p on march year december year and february year are valid we believe that the service should before date obtain forms and from sub9 and from newname transferees facts in year oldcorpa a calendar_year taxpayer was the common parent of a large consolidated_group consisting among others of sub1 sub2 sub3 sub4 sub5 sub6 sub7 sub8 sub sub10 sub11 sub12 and sub13 as common parent oldcorpa filed the consolidated_return for the group for that year on or around july year sub8 changed its name to newname and sub10 and sub3 merged with and into newname on october year several events occurred first oldcorpa created two new subsidiaries newcox and newcoy by transferring to them the stock of its subsidiaries in exchange for their stock this restructuring effected a separation of its subsidiaries along business lines oldcorpa transferred to newcox among others the stock of newname sub12 and sub14 which had joined the consolidated_group in year oldcorpa transferred to newcoy among others the stock of sub9 sub1 sub4 sub6 sub2 and sub5 newcoy then retransferred to sub9 the stock of among others sub1 sub4 sub6 sub2 and sub5 newcox then retransferred to newname the stock of among others sub12 and sub14 1oldcorpa also filed consolidated_returns for the group for year and year field counsel raised the same issues with regard to these years as well we note however that year is not a deficiency year year does not present a problem because a statutory_notice_of_deficiency was sent within the 3-year limitations_period therefore we are only responding to the issues raised by field counsel as they relate to year tl-n-3614-00 oldcorpa then spun off the stock of newcoy to its shareholders and merged with and into newcox sometime after october year newcoy changed its name to newcorpa thereby taking the same name as oldcorpa several months later sub12 a wholly owned subsidiary of newname merged with and into newname on march year december year and february year p signed form sec_872 with regard to the oldcorpa and subsidiaries consolidated group’s year return when he signed these forms p was no longer an officer of oldcorpa which had merged out of existence but he was an officer of newcorpa sometime shortly before april year p as an officer of newcorpa filed a protective claim_for_refund with regard to oldcorpa’s tax_year on april year the service issued a statutory_notice_of_deficiency to newcox as successor to oldcorpa and as alternative agent to the former members of the oldcorpa and subsidiaries consolidated_group for the group’s year return newcox as alternative agent filed a timely petition in the tax_court for year law and analysis issue the form sec_872 executed by p on march year december year and february year are valid p was an officer of oldcorpa and he is currently an officer of newcorpa he could have executed valid form sec_872 in that capacity if oldcorpa had been in existence on those dates however oldcorpa merged into newcox on october year and thereafter ceased to exist p is not an officer of newcox the alternative agent under temp_reg sec_1_1502-77t a ii therefore he does not appear to have authority under the consolidated_return_regulations to extend the statute_of_limitations with regard to the surviving members of the oldcorpa and subsidiaries consolidated_group furthermore the form sec_872 signed by p do not bind newcorpa newcorpa was not a member of the oldcorpa and subsidiaries group in year and therefore it is not severally liable for the group’s year tax see sec_1_1502-6 however we believe that the form sec_872 are valid based on the following common_law agency grounds ratification ratification is the after-the-fact express or implied adoption or confirmation by one person with knowledge of all material matters of an act tl-n-3614-00 performed on his behalf by another who lacked all authority to do so ratification serves to authorize an action which was preauthorized when taken the appeals_office received a form_2848 power_of_attorney poa one month prior to april year this poa authorizes p to deal with the service with regard to the oldcorpa and subsidiaries consolidated group’s tax for year year and year the poa was signed by r who appears to be an officer of newcox the alternative agent under temp_reg sec_1_1502-77t a ii as alternative agent newcox has the authority to act on behalf of the former members agent of an agent there is a deemed actual and apparent authority for p to act on behalf of newcox the alternative agent under temp_reg sec_1 77t a ii an april year memorandum to t a service appeals officer from s a service examinations officer contains the following statement q stated that there was or had been an arrangement between newcox in which p would handle any subsequent tax matters that arose it was my impression that this arrangement or agreement was informal and not in writing i may have asked if there was a writing but i cannot say for sure q is an officer of newcorpa but it is unknown what role he had if any in oldcorpa nevertheless it appears that there may have been a tax sharing or a tax representation agreement between newcox and newnamea in 109_tc_133 the tax_court found that a tax_sharing_agreement was sufficient to establish agency based on the principle of an agent of an agent the form_2848 power_of_attorney executed by r an officer of newcox authorized p to act as agent for newcox we believe that this may be sufficient to establish the principle of agent of an agent in this case newcox has indicated at least verbally and by way of a belated power_of_attorney that p has the authority to act on behalf of newcox the alternative agent the agent of an agent argument is based solely on general agency law and not on the proper interpretation of any particular provision of the consolidated_return_regulations in this regard we note that the tax_court has on more than one occasion looked outside the consolidated_return_regulations to general principles of state_agency law to determine agency issues relevant to consolidated groups filing consolidated_returns see for example 109_tc_133 lone star life_insurance_company v commissioner tcmemo_1997_465 we see no difference between the present situation and one in tl-n-3614-00 which a standalone taxpayer corporation engages another corporation to act as its agent we believe that the issue presented here could just as likely have arisen in a situations that did not involve the filing of a consolidated_return estoppel p handled this case throughout the examination process and the appeals process he never informed appeals or exam that oldcorpa merged out of existence in october year and that newcorpa for which he currently works is a totally different company the appeals officer asserts that p deceived the service in executing a previous power_of_attorney form and the subsequent form sec_872 all showing the taxpayer as oldcorpa and subsidiaries and listing the ein number of oldcorpa see union texas international corporation v commissioner t c case development hazards and other considerations although there is a case for estoppel it appears to be a weak one at best it is arguably difficult to see where the service was deceived p had been working with the service during the entire audit and appeals process he executed documents for oldcorpa which is the name of the corporation for which he was then working it also happened to be the name adopted by newcorpa the caption contained the following address address this address apparently is the post office address of both oldcorpa and newcorpa true the documents had the ein of oldcorpa however the petitioner can argue that the caption of these documents should show the taxpayer which in this case is oldcorpa and subsidiaries further on the signature page above p’s signature is the typed description corpa and subsidiaries noticeably absent is any ein number finally on the signature line p’s title is set forth ie the title he holds with newcorpa which was not the same title that he had as an officer of oldcorpa ie the title set forth on the consolidated_return for year petitioner can therefore validly argue that these different titles should have alerted the service that it had the wrong entity executing the form sec_872 petitioner can further argue that p properly signed the form_872 as the an officer of newcorpa thinking that the taxpayer oldcorpa was correctly identified on the front of the form issue should we obtain forms from transferees the answer in short is yes assuming that the form sec_872 for year tax_year are not valid the statute_of_limitations with regard to that year would have expired on september year sec_6901 gives the service two extra years in addition to the normal 3-year statute_of_limitations to assess against a transferee of a transferee with regard to tax owed for year the 2-year transferee of a transferee period expires on date to ensure protection of the statute of tl-n-3614-00 limitations the service must obtain forms from sub9 and from newname or issue notices of transferee_liability to those corporations before date sub9 is a transferee of a transferee because it received assets that were originally owned by oldcorpa and that were subsequently transferred by oldcorpa to newcoy which in turn transferred the assets once more to sub9 these assets include among others the stock of sub1 sub2 sub4 sub5 and sub6 all of these corporations were members of the oldcorpa group in the group’s year tax_year newname is a transferee of a transferee because it received the stock of sub14 a company that joined the oldcorpa group in year sub14 was originally owned by oldcorpa and transferred by oldcorpa to newcox which in turn transferred the sub14 stock once more to newname also newname is a transferee of a transferee with regard to the stock of sub12 which was originally owned by oldcorpa and was transferred by oldcorpa to newcox and retransferred to newname that status as a transferee of a transferee was not affected when sub12 later merged into newname which then became a transferee with respect to the assets of sub12 case development hazards and other considerations note that there is a potential danger in seeking transferee_liability sub9 and newname are primarily liable for the year consolidated tax because they were both members of the consolidated_group for the year year these two corporations could argue that they are primarily liable and therefore cannot also be secondarily liable as a transferee see 71_f2d_673 2d cir under state law corporation formed by consolidation of three prior corporations is liable for all debts and liabilities of the consolidating corporations including federal taxes in the same manner as if incurred by it the consolidated corporation is directly and primarily liable for the deficiencies in tax of 2please note that sec_6901 provides that the service must assess the liability against the transferee of a transferee within one year from the expiration of the period of limitations against the preceding transferee but not later than three years from expiration of the period of limitations for assessment against the initial transferor 3note that newname would not be a transferee of a transferee if in year sub12 was already its subsidiary however according to the facts recited in plr newcox planned to contribute the stock of sub12 to newname as part of the year restructuring this indicates that sub12 was not a subsidiary of newname formerly sub8 in year tl-n-3614-00 its components as taxpayer but is not secondarily liable as a transferee of assets until it is shown that the tax cannot be collected from the one primarily liable but cf 42_tc_582 aff’d 373_f2d_91 5the cir cert_denied 389_us_842 notwithstanding state merger law there was a transfer of assets transferee_liability upheld however this case can be distinguished from oswego falls corp the documents effecting the merger of sub10 sub12 and sub3 into newname all indicate that newname assumed the liabilities of these constituent corporations also the document effecting the merger of oldcorpa into newcox indicates that newcox assumed the liabilities of oldcorpa the tax_court in 84_tc_367 found that where the surviving corporation agrees to be liable for the liabilities of the merged corporation or if state law imposes the merged corporation’s liabilities on the surviving corporation the surviving corporation in addition to being liable as a successor of the merged corporation may also be liable as a transferee of the merged corporation in our case these corporations not only are primarily liable but also assume liability as transferees further although newname and sub9 are primarily liable in their own right they also received the stock of various companies by transfer not by merger this also distinguishes these corporations from the oswego falls corp situation thus newname and sub9 are liable as transferees independent of their primary liability for the year tax_year oswego falls corp was a situation where both primary liability and transferee_liability arose out of the same transaction ie a merger here new name and sub9 are both primarily liable because they were members of the oldcorpa group in year and only subsequently did they become liable as transferees with regard to the year tax_year please call if you have any further questions by jasper l cummings associate chief_counsel corporate steven j hankin special counsel cc corp b06 cc
